Case 2:19-cv-09651-JMV-JAD Document 5 Filed 04/25/19 Page 1 of 3 PageID: 94




Matthew S. Rogers Q\.J' Attorney lD No.0l1941980)
msr@mroserslaw.com
LAW OFFICES OF MATTHEW S' ROCERS. L.L.C.
123 Prospect Street
Ridgewood, NJ 07450
Tel: (201) 857-3700
Fax: (201) 857-3699

Victor M. Sher (pro hac vice to be submitted)
vic@shered lins.com
Mai'hew K. Ecl-ling Qtro hac vice to be submitted)
matt@sheredlins.com
edari'trl. Shapiio lpro hac vice to be submined)
adam@sheredling.com
Katiets. Jones @1ro hac vice to be submitted)
katie@sheredl ins,.com
Timoihy R. Sloa-ne Qtro hac vice to be submitted)
tim@sheredling.com
SHER EDLING LLP
100 Montgomery St., Suite    l4l0
San Francisco, CA 94104
Tel: (628)231-2500
Fax: (628)231-2929
                         IN THE UNI'I'EI) STAI'ES DISTRICT COURI'
                            I.'OR THE DISTRICT OF N[,W JE,RSEY


 RIDGEWOOD WATER

                         Plaintiff,                      Civil Action No. l9-cv-0965   I
                v.
                                                         NOTICE OF MOTION
 3M COMPANY, E.I. DU PONT DE                             TO REMAND
 NEMOURS & COMPANY, THE
 CHEMOURS COMPANY, HONEYWELL                             Motion Date: May 20,2019
 INTERNATIONAL INC., TYCO FIRE
 PRODUCTS LP, CHEMGUARD INC.,
 BUCKEYE FIRE EQUIPMENT
 COMPANY, NATIONAL FOAM, INC.,
 AND DOES I-50, INCLUSIVE.

                         Defendants.


         TO ALL PART]ES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that on May 20,2019, Plaintiff Ridgewood water ("Plaintiff')

 will move   before the Honorable John Michael Vazquez, u.s.D.J. for an order pursuant to

                                                     I
Case 2:19-cv-09651-JMV-JAD Document 5 Filed 04/25/19 Page 2 of 3 PageID: 95




28 U.S.C. $ 1447 remanding the above-captioned matter to the superior            court of New   Jersey,


Bergen County.

        In support of this Motion to Remand, Plaintiff relies on this Notice of Motion and the

following documents, filed concurrently herewith: (l           )   Memorandum   of Law in   Support of

                                                                                               (3) all
Plaintiff   s   Motion to Remand to state cou(; (2) the supporting Declaration of David Terry;

                                                                                  the hearing on
documents and records previously filed in this matter; (4) arguments presented at

                                                                                     or during the
this motion; (5) and any additional papers or arguments the Court may require before

hearing on this motion.

 Dared:     April 25,2019                        Respectfully submitted,

                                                 LAW OFFICES OF MATTHEW                S. ROGERS'
                                                 L.L.C.

                                         By:

                                                  0l 1941980)
                                                  msr@mrogerslaw.com
                                                  123 Prospect Street
                                                  Ridgewood, NJ 07450
                                                  Tel: (201) 857-3700
                                                  Fax: (201) 857-3699


                                                  SHER EDLING LLP

                                                  Victor M. Sher (pro hac vice to be submitted)
                                                  vic@sheredlins.com
                                                  Mai-hew K. Ecl-ling (pro hac vice to be submittedl
                                                  matt@sheredlins.com
                                                  Adari-u. Shapiio lpro hac vice to be submited)
                                                  adam@sheredling.com
                                                  KatieE. Jones 1p|ro hac vice to be submitted)
                                                  katie@sheredlins.com
                                                  Timo"hy R. Sloa-ne Qtro hac vica to be submitted)
                                                  tim(@sheredling.com
                                                   I 0ofuontgomery St.. Suite l4 I 0
                                                  San Francisco, CA 94104
                                                  Tel: (628)231'2500
                                                  Fax: (628)231-2929
                                                   Attorneys   for Plaintiff Ridgewood llater

                                                       2
Case 2:19-cv-09651-JMV-JAD Document 5 Filed 04/25/19 Page 3 of 3 PageID: 96




                                   CERTIFICATE OF SERVICE


       IherebycertifythatonApril25,2o|gtheforegoingdocument(s)wasfiledwiththeClerk
of the Court via CM/ECF. Notice of this filing   will   be sent by email to all registered parties by

operation ofthe Court's electronic filing systems.


                                             /s/ Matthew S. Rooers
                                             Matthew S. Rogers
